Case 4:19-cv-00180-ALM-KPJ Document 156-20 Filed 10/04/19 Page 1 of 3 PageID #:
                                    3435




                  EXHIBIT 1
       8/27/2019 Case
    The Washington Post
                                           We’re Seth Rich’s
                           4:19-cv-00180-ALM-KPJ             parents. Stop
                                                       Document            politicizingFiled
                                                                        156-20         our son’s murder. - The Page
                                                                                              10/04/19         Washington
                                                                                                                      2 ofPost
                                                                                                                            3 PageID #:
Opinions                                                                3436
We’re Seth Rich’s parents. Stop politicizing our son’s murder.

By Mary Rich and
Joel Rich
May 23, 2017

The writers are the parents of Seth Rich, who was killed in the District in 2016.

Imagine living in a nightmare that you can never wake up from. Imagine having to face every single day knowing that your son was murdered. Imagine you have no answers — that no
one has been brought to justice and there are few clues leading to the killer or killers. Imagine that every single day, with every phone call you hope that it’s the police, calling to tell you
that there has been a break in the case.

Imagine that instead, every call that comes in is a reporter asking what you think of a series of lies or conspiracies about the death. That nightmare is what our family goes through every
day.

Our beloved son Seth Rich was gunned down in the early hours of July 10, 2016, in his Washington, D.C., neighborhood of Bloomingdale. On the day he was murdered, Seth was excited
about a new job he had been offered on Hillary Clinton’s presidential campaign.

Seth had dedicated his life to public service, and he told us that he wanted to work on the campaign’s effort to expand voter participation because he loved our country dearly and
believed deeply in the promise of democratic engagement. Seth had been walking around, calling friends, family and his girlfriend, pondering the broader picture of what the job change
would mean. He wondered how he would pick up and move to New York City for four months, the strain that might put on his relationships, and how it would all affect the life he had
built for himself in Washington.




The circumstances of what happened next are still unclear. We know that Seth was abruptly confronted on the street, that he had been on the phone and quickly ended the call. We also
know that there were signs of a struggle, including a watchband torn when the assailants attempted to rip it off his wrist. Law-enforcement officials told us that Seth’s murder looked like
a botched robbery attempt in which the assailants — after shooting our son — panicked, immediately ran and abandoned Seth’s personal belongings. We have seen no evidence, by any
person at any time, that Seth’s murder had any connection to his job at the Democratic National Committee or his life in politics. Anyone who claims to have such evidence is either
concealing it from us or lying.

Still, conservative news outlets and commentators continue, day after painful day, to peddle discredited conspiracy theories that Seth was killed after having provided WikiLeaks with
emails from the DNC. Those theories, which some reporters have since retracted, are baseless, and they are unspeakably cruel.

We know that Seth’s personal email and his personal computer were both inspected by detectives early in the investigation and that the inspection revealed no evidence of any
communications with anyone at WikiLeaks or anyone associated with WikiLeaks. Nor did that inspection reveal any evidence that Seth had leaked DNC emails to WikiLeaks or to anyone
else. Indeed, those who have suggested that Seth’s role as a data analyst at the DNC gave him access to a wide trove of emails are simply incorrect — Seth’s job was to develop analytical
models to encourage voters to turn out to vote. He didn’t have access to DNC emails, Democratic Congressional Campaign Committee emails, John Podesta’s emails or Hillary Clinton’s
emails. That simply wasn’t his job.




Despite these facts, our family’s nightmare persists. Seth’s death has been turned into a political football. Every day we wake up to new headlines, new lies, new factual errors, new people
approaching us to take advantage of us and Seth’s legacy. It just won’t stop. The amount of pain and anguish this has caused us is unbearable. With every conspiratorial flare-up, we are
forced to relive Seth’s murder and a small piece of us dies as more of Seth’s memory is torn away from us.

To those who sincerely want to get to the bottom of Seth’s murder, we don’t hold this against you. We don’t think you are monsters, and we don’t think you are terrible people. We know
that so many people out there really do care, don’t know what to think and are angry at the lack of answers.

We also know that many people are angry at our government and want to see justice done in some way, somehow. We are asking you to please consider our feelings and words. There are
people who are using our beloved Seth’s memory and legacy for their own political goals, and they are using your outrage to perpetuate our nightmare. We ask those purveying
falsehoods to give us peace, and to give law enforcement the time and space to do the investigation they need to solve our son’s murder.

Read more:

The Post’s View: The absurd conspiracy theory around Seth Rich’s death causes real harm

The Post’s View: ‘Pizzagate’ shows how fake news hurts real people

James Alefantis: What happened when ‘Pizzagate’ came to my restaurant

Sheila Foster Anthony: Vince Foster was my brother. Donald Trump should be ashamed.
    https://www.washingtonpost.com/opinions/were-seth-richs-parents-stop-politicizing-our-sons-murder/2017/05/23/164cf4dc-3fee-11e7-9869-bac8b4468…                                         1/2
8/27/2019 Case                         We’re Seth Rich’s
                       4:19-cv-00180-ALM-KPJ             parents. Stop
                                                   Document            politicizingFiled
                                                                    156-20         our son’s murder. - The Page
                                                                                          10/04/19         Washington
                                                                                                                  3 ofPost
                                                                                                                        3 PageID #:
                                                              2167 Comments
                                                                    3437




                                                                 Support the work.
                                                       Special offer | Try unlimited access for $10 $1.

                                                                     Try 1 month for $1


                                                                     Send me this offer

     Already a subscriber? Sign in




https://www.washingtonpost.com/opinions/were-seth-richs-parents-stop-politicizing-our-sons-murder/2017/05/23/164cf4dc-3fee-11e7-9869-bac8b4468…   2/2
